NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 05/20/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 05/20/2022, claims 1-7, 10, 11, 14, 15, and 18-20 were amended.  Claims 1-20, as filed on 05/20/2022, are currently pending and considered below.

Response to Amendment
The replacement drawing sheets were received on 05/20/2022.  These replacement drawing sheets are acceptable.
The drawing and claim objections have been obviated in view of applicant’s amendments and arguments filed 05/20/2022.  The rejections under 35 U.S.C. § 112(b) have been in part obviated in view of applicant’s amendments and arguments filed 05/20/2022, see below.  The rejections under 35 U.S.C. § 101 and section 33(a) of the America Invents Act have been obviated in view of applicant’s amendments and arguments filed 05/20/2022, and were withdrawn.  The rejections of claims 1-8, 10, and 11 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 05/20/2022.  The rejections of claims 9 and 12-20 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 05/20/2022.
Claims 1-20, as filed on 05/20/2022, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Tyler Jeffs (Registration Number 67,235) on 05/23/2022.

The application has been amended as follows:
In claim 3, lines 1-2, “wherein the collet comprises a threaded collet” has been replaced with --- wherein the collet is a threaded collet ---.

In claim 15, line 9, “a collet fitting operable to receive the jump rope section” has been replaced with --- a collet fitting operable to receive one of the ends of the jump rope section ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Liupanshui Normal University – CN 205307681 U) fails to teach or render obvious a jump rope handle assembly and a jump rope assembly in combination with all of the elements and structural and functional relationships as claimed and further including:
the shaft assembly entirely disposed within the handle (claim 1);
wherein the shaft assembly is operable to, as a unit, rotate and slide within the handle in response to a force exerted on the shaft assembly by the jump rope section (claim 11); and
the spring disposed around the shaft assembly (claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784